Name: Commission Regulation (EEC) No 633/89 of 13 March 1989 amending Regulation (EEC) No 487/89 on the supply of olive oil to Algeria as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 70/ 1314. 3 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 633/89 of 13 March 1989 amending Regulation (EEC) No 487/89 on the supply of olive oil to Algeria as food aid HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 487/89 is hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( I ) (c) thereof, Whereas Commission Regulation (EEC) No 487/89 (3), issued an invitation to tender for the supply, as food aid, of 1 200 tonnes of olive oil for Algeria ; whereas, following a request by the beneficiary, some of the conditions specified in the Annex to the Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. J) OJ No L 57, 28 . 2. 1989, p. 10 . No L 70/14 Official Journal of the European Communities 14. 3. 89 ANNEX 1 . Operation Nos (*): 17 to 19/89 ­ 2. Programme : 1988 3. Recipient : Algeria 4. Representative of the recipient (2) : Croissant rouge algerien, Comite National, 15 bis, Bid Mohamed V, Alger, Dr. Mouloud Belaouane ; telex 66442 HILAL  ALGER, tel . 61 07 41 5. Place or country of destination : Algeria 6. Product to be mobilized : olive oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA4) 8 . Total quantity : 1 200 tonnes 9 . Number of lots : three  Lot A : 400 tonnes (operation No 17/89)  Lot B : 400 tonnes (operation No 18/89)  Lot C : 400 tonnes (operation No 19/89) 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litres,  the cans , must be packed in cartons, with four cans per carton,  the cans and cartons must bear the following wording in letters at least 2,5 cm high in the case of cans and 5 cm high in the case of cartons :  Lot A : 'ACTION N0 17/89 / HUILE D'OLIVE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE'  Lot B : 'ACTION N0 18/89 / HUILE D'OLIVE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE'  Lot C : 'ACTION N" 19/89 / HUILE D'OLIVE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE' 11 . Method of mobilization : the Community market 12. Stage of supply : delivered at CRA warehouse in Algiers (the goods will in the main be immediately loaded on lorries which the CRA committees will send to the port of Algiers) 13 . Port of shipment : 14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : DÃ ©pÃ ´t central du Croissant Rouge algÃ ©rien, Diar es Saada, Alger 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 4. 1989 to 13. 5. 1989 18 . Deadline for the supply : 30 . 6 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20. Deadline for submission of tenders : 28 . 3 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 . 4. 1989 at 12 noon (b) period; for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 4. 1989 to 24. 5. 1989 (c) deadline for the supply : 30 . 6 . 1989 14. 3 . 89 Official Journal of the European Communities No L 70/15 22. Amount of the tendering security : ECU 45 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles : telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 1.2. 1989, fixed by Commission Regulation (EEC) No 241 /89 (OJ No L 30, 1 . 2. 1989, p. 13) No L 70/16 Official Journal of the European Communities 14. 3 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. J-P. Jesse, 36 rue Arezki, Hydra, 1 6300 Algiers ; tel . 59 08 22, telex 66067 EURAL DZ. (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.